October 1, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     KBG INVESTMENTS, LLC, Appellant

NO. 14-14-00484-CV                          V.

   GREENSPOINT PROPERTY OWNERS’ ASSOCIATION, INC., Appellee
               ________________________________

       This cause, an appeal from the judgment signed January 27, 2014 in favor of
appellee Greenspoint Property Owners’ Association, Inc., was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore MODIFY the judgment of the court below to delete the
portion of the judgment holding KBG Investments, LLC liable to Greenspoint
Property Owners’ Association, Inc. for statutory damages in the amount of
$10,400.00.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

       We order appellee Greenspoint Property Owners’ Association, Inc. to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.